DISSENTING OPINION
Mollison, Judge:
I am unable to agree with the conclusion of my colleagues in this case. The evidence establishes that the article at bar is selenium dioxide, also known as selenious acid anhydride or selenious anhydride. It also establishes that selenium dioxide combines with water to form selenious acid.
From the evidence adduced during the trial and from the authorities cited, I am satisfied that the salts of selenium are formed from selenious and selenic acids. The merchandise at bar, therefore, is not itself a salt of selenium, but rather a material from which a salt of selenium may ultimately be formed.
In my view, therefore, the protest should be overruled.